                    IN THEDocument
 Case 2:20-cv-02128-PKH    UNITED STATES DISTRICT
                                   11 Filed        COURT
                                            09/08/20 Page 1 of 1 PageID #: 20
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION



FIANNA FAMILY DENTISTRY, PLC                                              PLAINTIFF

V.                                   2:20-cv-02128


AMERICAN MEDICAL & DENTAL SUPPLIES, INC                                   DEFENDANT


                             CLERK’S ORDER OF DISMISSAL


       The Plaintiff has filed a Notice of Dismissal (document 10) pursuant to

Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure.

       IT IS ORDERED that this civil action is dismissed without prejudice.




                                                     AT THE DIRECTION OF THE COURT
                                                     DOUGLAS F. YOUNG, CLERK


                                                     By: /s/ Laura L. Wolfe
                                                            Deputy Clerk
